Citation Nr: 1450943	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  05-14 459A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle disorder, to include as secondary to the service-connected lumbar spine disability.

2.  Entitlement to service connection for a bilateral knee disorder, to include as secondary to the service-connected lumbar spine disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to October 1982 and from June 1985 to March 1988.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision.

In November 2007, the Veteran testified at a Board hearing held before the undersigned Veterans Law Judge in St. Petersburg, Florida.  A copy of the transcript is of record. 

In a February 2009 decision, the Board, in pertinent part, reopened the issue of service connection for a bilateral knee disorder and remanded the issues of service connection for bilateral knee, ankle, and leg disorders.  The case was returned to the Board, and in a November 2010 decision, the Board remanded the claims for additional development and adjudicative action.

Upon further appellate review after the case was returned to the Board, in a June 2013 decision, the Board remanded the issue of service connection for a bilateral leg disorder as secondary to the service-connected lumbar spine disability for additional development and adjudicative action.  That issue has not been returned to the Board for further appellate review as of this date.

The Board also denied the issues of service connection for a bilateral ankle disorder on direct and secondary bases, for a bilateral knee disorder on direct and secondary bases, and for a bilateral leg disorder on a direct basis.  The Veteran appealed the June 2013 decision to the United States Court of Appeals for Veterans Claims (Court) for the issues of service connection for bilateral ankle and knee disorders on direct and secondary bases.  By order dated June 2014, the Court granted a Joint Motion for Remand (JMR), vacating the June 2013 Board decision for these issues and remanding the case for compliance with the terms of the JMR.

The appeal is REMANDED to the RO, via the Appeals Management Center (AMC), in Washington, DC.

REMAND

Pursuant to the June 2014 JMR, the Board finds that an additional medical examination and opinion are needed.  The JMR implied that the Veterans Health Administration (VHA) opinions dated August 2012 and January 2013 and a September 2012 VHA clarification opinion are inadequate and did not comply with the Board's November 2010 remand directive as to whether the Veteran's bilateral ankle and knee disorders were related to service.  In compliance with the JMR, the Board will obtain another examination and medical opinion.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for the appropriate VA examination(s) to properly assess whether his ankles and knees are related to service.  The relevant documents in the record should be made available to the examiner(s) for review, and the examination report(s) should reflect that such review has been accomplished.  For reference, the examiner is referred to the Court's decision discussing the inadequacies of prior opinions, in Volume 3 of the Veteran's claims file.  

 All appropriate testing should be conducted and all pertinent diagnoses rendered.  The physician(s) should also request a history from the Veteran.

The examiner(s) should provide a thorough and complete rationale or scientific explanation for all opinions provided in the report.  If the examiner(s) cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner(s) must provide the reasons why an opinion would require speculation.  The examiner(s) is to provide the following opinions:

a)  Is it at least as likely as not that the Veteran's bilateral ankle disorder is the direct result of a disease or injury in service?  In particular, the examiner should take into account and document discussion of the Veteran's parachute jump record and each of the VA compensation examination reports dated November 1999, April 2004, April 2007, and October 2009.

b)  Is it at least as likely as not that the Veteran's bilateral knee disorder (to include cartilage and bone) is the direct result of a disease or injury in service?  In particular, the examiner should take into account and document discussion of the Veteran's parachute jump record and each of the VA compensation examination reports dated November 1999, April 2004, April 2007, and October 2009.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against it.


2.  Thereafter, the AMC must review the opinion to ensure it includes discussion of each of the VA compensation examination reports dated November 1999, April 2004, April 2007, and October 2009.  If it does not, it must be returned for an addendum to comply with the Court's instructions.

3.  Then, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

